Citation Nr: 0408844	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
laceration of the right forearm with injury to the cutaneous 
nerve, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury, to include herniated nucleus pulposis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to June 
1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which assigned a 10 percent 
evaluation for the veteran's residuals of a laceration of the 
right forearm with injury to the cutaneous serve, effective 
in September 1997, the date of receipt of claim.  The rating 
decision also denied the veteran's application to reopen his 
claims for service connection for residuals of a back injury, 
to include herniated nucleus pulposis, and bilateral shin 
splints.

In light of the favorable decision below, the claims for 
service connection for residuals of a back injury, to include 
herniated nucleus pulposis, and for bilateral shin splints 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for residuals of a laceration of the right forearm and his 
application to reopen claims for service connection for low 
back and bilateral leg disorders has been obtained by the RO.

2.  The competent medical evidence indicates that the 
veteran's residuals of a laceration of the right forearm with 
injury to the cutaneous nerve results in no more than 
moderate paralysis.

3.  An unappealed February 1995 rating decision denied the 
veteran's claim for service connection for a back injury.

4.  Evidence added to the record since the February 1995 
rating decision denying service connection for a back injury 
is relevant and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a back injury, to 
include herniated nucleus pulposis. 

5.  An unappealed February 1995 rating decision denied the 
veteran's claim for service connection for shin splints.

6.  Evidence added to the record since the February 1995 
rating decision denying service connection for shin splints 
is relevant and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral shin splints.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for residuals of a 
laceration of the right forearm, with injury to the cutaneous 
nerve, is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8517 (2003).

2.  Evidence received since the final February 1995 rating 
decision denying the veteran's claim for service connection 
for a back injury is new and material, and the claim for 
entitlement to service connection for residuals of a back 
injury, to include herniated nucleus pulposis, is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

3.  Evidence received since the final February 1995 RO 
decision denying the veteran's claim for service connection 
for bilateral shin splints is new and material, and the claim 
for service connection for bilateral shin splints is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's applications to reopen his 
claims for service connection.  Therefore, no further 
development of these issues is needed at this stage.  The 
reopened claims are the subject of a remand, appended to this 
decision, for additional development, to include full 
compliance with VA's duty to notify and assist provisions 
noted above.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the veteran's 
increased evaluation claim.  The Board concludes that the 
discussions in the January 2000 statement of the case (SOC) 
and supplemental statements of the case (SSOCs) dated in July 
2003 and September 2003 adequately informed him of the 
information and evidence needed to substantiate his claim.  
The Board observes that a June 2003 VCAA notice letter, as 
well as the September 2003 SSOC, informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained all available post-
service medical records, including VA and private treatment 
records.  The appellant has not indicated that there are any 
additional post-service medical records available to 
substantiate his increased evaluation claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's increased evaluation claim, 
the Board notes that the veteran was provided a VA 
examination in July 2003 to determine the nature and severity 
of the residuals of the laceration of his right forearm, and 
has not asserted that his disability has increased in 
severity since that time.  Under these circumstances, there 
is no duty to seek a medical opinion with regard to the claim 
on appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  
That is, the veteran has been provided a VA compensation 
examination that contains sufficient detail for rating 
purposes.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Moreover, during the pendency of his claim the appellant has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  He has failed 
to identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra; Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In the present case, regarding the veteran's increased 
evaluation claim, a substantially complete application was 
received in September 1997.  Thereafter, in a rating decision 
dated in April 1999 the RO granted the veteran a 10 percent 
evaluation.  Only after that rating action was promulgated 
did the AOJ, in June 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its June 2003 VCAA notice 
letter, the RO informed the veteran of the evidence already 
of record and that he could submit additional information and 
evidence concerning his appeal within 30 days, or within one 
year from the date of VA's first letter about what was needed 
to support his claim.  In July 2003 correspondence, the 
veteran informed RO that he had no further records to submit.  
At his November 2003 hearing, the veteran stated that he had 
additional evidence, and would waive initial review of it by 
the RO.  Thereafter, he submitted additional medical records 
along with a proper waiver.  He did not indicate that there 
were any additional outstanding evidence or medical records.

As note above, VCAA only requires the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Further, during a 
conference prior to his November 2003 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran stated 
that he did not wish to waive the right to a one-year period 
for responding to the notice.  However, the recently enacted 
Veterans Benefits Act of 2003 permits VA to adjudicate a 
claim within a year of receipt of the claim.  The provision 
is retroactive to the date of the VCAA, November 9, 2000.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

Factual Background 

The veteran contends that the ten percent evaluation assigned 
for the residuals of his laceration of the right forearm, to 
include injury to the cutaneous nerve, does not accurately 
reflect the severity of that disability.  During his hearing, 
the veteran testified that the residuals result in numbness 
and pain that limit his functioning and normal daily 
activities.  For example, the residuals affect his ability to 
play with his children and cause him to drop things often.  
He testified that he has difficulty with his grip, must often 
use his left hand (minor), and has two to three daily flare-
ups that last for one to two hours.  

The veteran also continues to contend that he warrants 
service connection for residuals of a back injury, to include 
herniated nucleus pulposis, and bilateral shin splints.  He 
notes that injured his back several times while on active 
duty.  He states that he injured his back on a ship while 
lifting ammo boxes that weighed over 65 pounds, and in 1987 
when the recoil of a 20-inch gun caused him to fall backward.  
He also notes that he received continuous treatment for shin 
splints while in Guam, which included wearing a cast for 
several weeks.  He contends that some of his service medical 
records are missing.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The February 1995 rating decision, inter alia, denied service 
connection for a back injury and shin splints.  The rating 
decision found that the veteran's service medical records 
showed only an acute and transitory back complaint, and that 
there was no back disability on current VA examination.  The 
rating decision also found that there were no shin splints on 
current VA examination.  

The evidence of record at that time include the veteran's 
service medical records and the report of a November 1994 VA 
examination.  Service medical records showed complaints of 
shin splints in March and May 1989.  The report of a May 1994 
separation examination noted back pain with spasms to the 
right side of the lower back.  A November 1994 VA examination 
was history of back injury, with no neurological or X-ray 
findings, and history of shin splints with questionable X-ray 
results.  

Evidence submitted with respect to the two service connection 
claims since the February 1995 rating decision includes a May 
1998 private outpatient treatment report provides that the 
veteran complained of pain in the neck, bilateral hips and 
bilateral knees.  The report provides the results of current 
physical examination, and a pertinent diagnostic impression 
of pain in shins - severe pain.  An October 2003 private 
medical report provides that the veteran suffered from 
chronic low back pain due to an injury that occurred while he 
was in the U.S. Navy.  A December 2003 private medical report 
from the same physician provides that the veteran suffered an 
accident while on active duty in 1987 that resulted in 
chronic low back pain ever since.  His current diagnosis was 
degenerative joint and discogenic disease of the dorsal 
spine.  His current back condition appeared to have stemmed 
from his original injury.  

The evidence of record includes SSA records that pertain to 
the veteran's low back condition.

Turing to the evidence regarding the veteran's service-
connected right forearm disability, the report of a January 
1999 VA independent medical examination provides that the 
veteran complained in part of right upper extremity pain and 
tingling to the small finger, ring finger and middle finger, 
with numbness.  He reported difficulty with gripping in the 
right hand.  He stated that he had numbness in the palm of 
the hand and complained of night pain and numbness in the 
right hand.  The veteran reported doing upper extremity 
exercises, lifting a broom over his head.  

On physical examination, the veteran's right forearm showed a 
series of small transverse lacerations, which were well-
healed and nontender.  There was one laceration which 
appeared to have been sutured or stapled on the mid-volar 
forearm.  Tinel's test was negative in this area.  There was 
no tenderness throughout the forearm.  The right hand showed 
decreased sensation to all fingers compared to the left with 
the exception of the thumb.  The veteran reported decreased 
sensation to the left thumb compared to the right, and the 
right thumb versus small finger was reversed.  Tinel's and 
Phalen's tests were negative.  The volar aspect of the right 
wrist showed a positive Tinel's test producing pain radiating 
proximally.  

The examiner summarized that there were no significant 
objective findings with regard to the right upper extremity.  
The pertinent diagnosis was superficial laceration, right 
volar forearm, healed without significant sequalae.  With 
regard to the right upper extremity, there was no evidence of 
any significant orthopedic abnormality.  There was no 
evidence of any significant tenderness or any significant 
disfiguration secondary to scarring.  There was no basis on 
which to believe that the veteran would have any difficulty 
with manipulative activities or gripping with the right 
forearm as a result of the laceration episode as given in the 
history and on current examination.  The examiner said that 
he saw no evidence of impairment, due to pain, fatigability, 
weakness or incoordination, of the right arm.  

The report of a January 1999 VA neurological evaluation 
indicates that the veteran complained of pain over a 
laceration site about 15 cm proximal to the end of the right 
ulna, exacerbated with gripping.  The veteran complained 
constant paresthesias in a circumferential pattern beginning 
at the right wrist and extending approximately 15 cm 
proximally.  He felt that there might be some decreased 
strength in the third through fifth fingers of the right 
hand.  There were no associated complaints of distal limb 
incoordination.  

On physical examination, the veteran's right forearm had two 
well-healed transverse scars measuring 5 cm in the ventral 
mid-forearm.  One scar showed evidence of perhaps six or 
sever prior staples.  Over the dorsal aspect of the forearm 
there were three well-healed scattered lacerations measuring 
anywhere from 3cm to 4 cm, both transverse and longitudinal.  
There were minor depigmentations in these scars, perhaps 11 
were noted.  There was minor subjective localized tenderness 
over the right ulna approximately 12 cm top 15 cm above the 
wrist.  

The veteran had normal muscle tone in the upper and lower 
extremities, with no fasciculation or atrophy noted.  Upper 
extremity strength was 5/5 and symmetrical.  Grip strength 
was 40 pounds of force on the right hand and 65 on the left.  
The veteran reported subjective loss of sensation over the 
distribution of the left (sic?) lateral subcutaneous nerve.  
There was also a complaint of subjective loss of sensation in 
a circumferential pattern measuring 12 cm by 3 cm beginning 
at the right wrist and extending proximally.  

The impression was multiple lacerations of the right forearm 
with associated cutaneous sensory neuropathy.  The examiner 
stated that the veteran had sustained approximately 15 
lacerations, one of which required stapling.  The examiner 
stated that as best he could determine, there did not appear 
to be associated direct muscle or tendon damage.  Since his 
discharge from the military, the veteran had received no 
specific evaluation or treatment for residual right upper 
extremity complaints.  

The examiner noted that the veteran's complaints included 
pain over the distal ulna with repetitive gripping; decreased 
strength of the right third through fifth fingers; and 
constant paresthesias distally in the right forearm.  The 
current objective findings included well-healed [scars] 
ventrally and dorsally in the right forearm; and a 12 cm by 3 
cm area of sensory loss in the ventral forearm distally.  The 
examiner noted that the veteran had some complaints of neck 
pain, that the examiner did not believe were associated with 
the veteran's complaints of the right forearm.  

The examiner stated that, giving the veteran every benefit of 
the doubt, it was conceivable that his lacerations, 
especially the on that required stapling, were associated 
with injury to a cutaneous nerve.  The veteran subjectively 
complained of weakness, however, that was not seen on current 
examination.  An injury to a cutaneous nerve would not result 
in weakness.  Accepting the veteran's complaints of pain and 
paresthesias, with the right arm the veteran could frequently 
but not continuously push and pull.  He should be able to 
operate most types of hand controls.  He would have slight 
difficulty using certain types of tools.  He should perform 
frequent but not continuous simple gripping movements.  He 
was able to perform distal fine coordinated movements of the 
right fingers.  He had unrestricted use of the right upper 
extremity.  In the absence of any other physical problems, 
the veteran's subjective complaints in the right upper 
extremity would not have resulted in more than 5 to 10 
percent diminution in his ability to lift and carry.  

The examiner stated his understanding that the veteran was 
scheduled for an EMG and that if there was a cutaneous 
sensory neuropathy his EMG would be entirely normal.  There 
could be some localized findings consisting of  polyphasic 
potentials around the area of his laceration as a result of 
direct muscle trauma that would not necessarily imply a 
neuropathy.  An addendum provides that EMG and nerve 
conduction studies were performed in March 1999.  The study 
was abnormal, with evidence of mild to moderate chronic 
denervation predominantly involving the C6 or C7 nerve root.  
No evidence of peripheral nerve disease could be identified.  
The examiner commented that the EMG and NCV findings were not 
connected to the veteran's laceration injury.  

The report of a February 1999 VA examination provides that 
the veteran reported symptom of numbness, tingling and 
weakness when holding a cup, plate or object.  On physical 
examination of the skin, there was evidence of a right volar 
aspect forearm 5 cm non-disfiguring scar, with another 
surgical scar in close proximity measuring 4 cm that was non-
disfiguring.  Both scars were linear in shape, there was no 
tenderness or adherence and the texture was soft.  The scars 
were mildly depressed, their color was pale and there was no 
evidence of underlying soft tissue loss, disfigurement, 
limitation of function, ulceration, breakdown, inflammation, 
edema, keloid formation or burn.  

Neurological examination results showed that the veteran had 
motor function 4+/5 in the right upper extremity, and 
diminished sensation in a non-dermatomal distribution in the 
distal portion of the right upper extremity with extension to 
the volar aspect of the writs involving the entire aspect of 
the palm of the right hand.  The diagnosis was residual scar, 
right forearm, with possible sensory nerve damage.  

The report of a March 2001 EMG provides that the veteran had 
right wrist pain.  Findings resulted in a pertinent 
impression of normal electrodiagnostic study, no NCS evidence 
suggestive of a right radial sensory, median or ulnar 
neuropathy.  

The report of a July 2003 VA examination reviews the 
veteran's history and notes that the right forearm disability 
resulted in three weeks of time lost from work.  On physical 
examination, there was a level scar at the right forearm,  
There were two scars each with the same characteristics and 
approximately the same size measuring about 5 cm by 0.1 cm 
with hypopigmentation of less than six square inches.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hyperpigmentation, abnormal texture or limitation of motion.  
There was peripheral nerve involvement, with the cutaneous 
nerve revealing findings of neuritis.  There was sensory 
dysfunction with findings of diminished sensory to pin prick 
involving the ulnar aspect of the right forearm.  Motor 
function was within normal limits and sensory function was 
abnormal with findings of diminished sensory to pin prick 
involving the examiner forearm as discussed.  Bilateral upper 
extremity reflexes revealed biceps jerk 2+ and triceps jerk 
2+.  It was noted that, for the VA established diagnosis of 
laceration, right forearm with sensory damage, cutaneous 
nerve, there was no change in the diagnosis.  

Legal Analysis

Entitlement to an Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's current 10 percent evaluation for residuals of 
a laceration of the right forearm with injury to the 
cutaneous nerve is evaluated as paralysis of the 
musculocutaneous nerve.  Moderate paralysis of the major or 
minor nerve warrants a 10 percent evaluation and severe 
paralysis of either nerve warrants a 20 percent evaluation.  
Diagnostic Code 8517.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
residuals of a right forearm laceration.  While the competent 
medical evidence does show that the veteran has some 
neurological symptoms, it does not contain any evidence of 
severe paralysis of the musculocutaneous nerve.  

The report of the January 1999 VA independent medical 
examination provides that there were no significant objective 
findings with regard to the right upper extremity.  The 
pertinent diagnosis was superficial laceration, right volar 
forearm, healed without significant sequalae.  With regard to 
the right upper extremity, there was no evidence of any 
significant orthopedic abnormality.  There was no basis on 
which to believe that the veteran would have any difficulty 
with manipulative activities or gripping with the right 
forearm as a result of the laceration episode.  

The report of the January 1999 VA neurological evaluation 
summarized that the veteran had unrestricted use of the right 
upper extremity and in the absence of any other physical 
problems, the veteran's subjective complaints in the right 
upper extremity would not have resulted in more than 5 to 10 
percent diminution in his ability to lift and carry.  An 
addendum provides that abnormal March 1999 EMG and NCV 
findings were not connected to the veteran's laceration 
injury.  

A March 2001 EMG resulted in a pertinent impression of normal 
electrodiagnostic study, no NCS evidence suggestive of a 
right radial sensory, median or ulnar neuropathy.  

The Board acknowledges that the report of a July 2003 VA 
examination indicates that there was peripheral nerve 
involvement, with the cutaneous nerve revealing neuritis and 
sensory dysfunction with findings of diminished sensory to 
pin prick involving the ulnar aspect of the right forearm.  
However, the report provides no findings to suggest that the 
veteran's residuals are productive of more than moderate 
incomplete paralysis.  Strength and forearm range of motion 
findings were clearly not consistent with more than moderate 
functional impairment. 

The preponderance of the evidence is against a finding that 
the veteran's residual scars are symptomatic.  In this 
regard, the report of the January 1999 VA independent medical 
examination provides a pertinent diagnosis of superficial 
laceration, right volar forearm, healed without significant 
sequalae.  The report of the January 1999 VA neurological 
evaluation describes the veteran's scars as well-healed.  The 
report of the February 1999 VA examination provides that the 
veteran's scars were linear in shape, without tenderness or 
adherence, and the texture was soft.  There was no evidence 
of underlying soft tissue loss, disfigurement, limitation of 
function, ulceration, breakdown, inflammation, edema keloid 
formation or burn.  The report of the July 2003 VA 
examination provides that the veteran's scars resulted in no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, 
hyperpigmentation, abnormal texture or limitation of motion.  

Finally, the Board recognizes the veteran's complaints of 
pain from the right forearm into the right hand.  His right 
forearm is rated under Diagnostic Code 8517, on the basis of 
paralysis of the musculocutaneous nerved.  Application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca is not appropriate where, 
as here, the diagnostic code is not predicated on loss of 
range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(specifically addressing the evaluation of a knee disability 
under Code 5257).  But see Spurgeon v. Brown, 10 Vet. App. 
194 (1997) (even if a separate rating for pain is not 
required, the Board is still obligated to provide reasons and 
bases regarding application of the regulation).  The Board 
finds that the veteran's residuals of a right forearm 
laceration, with injury to the cutaneous serve, does not 
warrant an evaluation in excess of 10 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The July 
2003 VA examiner specifically reported that joint range of 
motion was not additionally limited by pain fatigue, 
weakness, lack of endurance or incoordination.  The Board 
finds that the veteran's complaints, symptoms and pain are 
adequately addressed and contemplated by the 10 percent 
evaluation under Diagnostic Code 8517.  

The report of the January 1999 VA independent medical 
examination provides that the examiner saw no evidence of 
impairment, due to pain, fatigability, weakness or 
incoordination, of the right arm.  The report of the January 
1999 VA neurological evaluation indicates that the veteran 
had normal tone in the upper and lower extremities, with no 
fasciculation or atrophy.  The veteran subjectively 
complained of weakness; however, that was not seen on current 
examination and the examiner specifically noted that an 
injury to a cutaneous nerve would not result in weakness.  
Although the January 2003 VA examination report provides that 
the veteran missed three weeks of work, the evidence of 
record shows that the veteran is unemployed and receives SSA 
disability benefits for a non-service-connected disability.  
Thus, the Board finds that the veteran's current 10 percent 
evaluation appropriately addresses his pain, and an 
evaluation in excess of 10 percent, including consideration 
of sections 4.40, 4.45 and 4.59, is not warranted.  See 
Johnson, supra; DeLuca, 8 Vet. App. at 202.

In making this decision, the Board recognizes that the VA 
examinations were conducted without benefit of a review of 
the veteran's claims file.  However, due to the particular 
circumstances of this case, the Board finds that as a 
practical matter the VA examiners' failure to review the 
veteran's claims file did not prejudice the veteran.  The 
medical history reported in the VA examination reports is 
consistent with the documented clinical history.  Thus, while 
the VA examinations did not include a review of the claims 
file, because the examiner relied on an accurate history 
presented by the veteran, another examination that includes a 
review of the claims file is not warranted.  See VAOPGCPREC 
20-95.  In addition, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Whether New and Material Evidence Has Been Received 
to Reopen the Service Connection Claims

The February 1995 rating decision denying service connection 
for a back injury and shin splints is final and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104 (West 2002).  In order to reopen these 
claims, the veteran must present or secure new and material 
evidence with respect to the claims.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

Turning to the veteran's application to reopen a claim for 
service connection for shin splints, the Board finds that the 
May 1998 private outpatient report is new within the meaning 
of the cited legal authority.  The statement, which sets 
forth an impression of post-service pain in shins - severe 
pain, is not cumulative of evidence considered by the 
February 1995 rating decision and is relevant to the claim 
for service connection for shin splints.  

The Board also finds that the May 1998 private outpatient 
report is material because it provides a more complete 
picture of the circumstances surrounding the veteran's 
claimed shin splints, within the meaning of Hodge, supra.  
What was missing at the time of the 1995 rating decision was 
competent medical evidence of current shin splints.  The May 
1998 private diagnosis of severe bilateral shin pain arguably 
provides evidence of post-service disability involving the 
shins, albeit pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
dismissed in pertinent part and vacated on other grounds sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
Aug. 2001).  When viewed with the evidence already of record, 
the impression does provide a more complete picture of the 
circumstances surrounding the veteran's claimed residuals of 
shin splints.  The Federal Circuit has clearly stated that 
new and material evidence does not have to be of such weight 
as to change the outcome of the prior decision.  Hodge, 
supra.  The Board finds that the new evidence, consisting of 
the May 1998 private outpatient report, is significant enough 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, the May 1998 
private outpatient report is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).  

Turning next to the veteran's application to reopen a claim 
for service connection for residuals of a low back injury, 
the Board finds that the October and December 2003 private 
medical opinions are new within the meaning of the cited 
legal authority.  The reports, which diagnosis the veteran 
with current degenerative joint disease and discogenic 
disease of the dorsal spine, linked to his service, is not 
cumulative of evidence considered by the February 1995 rating 
decision and is relevant to the claim for service connection.  

The Board also finds that the October and December 2003 
private medical opinions are material because they provide a 
more complete picture of the circumstances surrounding the 
veteran's claimed residuals of a low back injury, within the 
meaning of Hodge, supra.  What was missing at the time of the 
1995 rating decision was competent medical evidence of a 
current low back disability.  The 2003 private medical 
opinions provide a current diagnosis, and link it to the 
veteran's service, albeit based on history provided by the 
veteran.  When viewed with the evidence already of record, 
the private medical opinions provide a more complete picture 
of the circumstances surrounding the veteran's claimed 
residuals of a low back injury.  The Board finds that the new 
evidence, consisting of the 2003 private medical opinions, is 
significant enough that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Therefore, 
the October and December 2003 private medical opinions are 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).

In light of the foregoing, the Board is required to reopen 
the previously denied claims of entitlement to service 
connection for residuals of a back injury, to include 
herniated nucleus pulposis, and service connection for 
bilateral shin splints.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration of the right forearm, with injury 
to the cutaneous nerve, is denied.

New and material evidence having been received since the 
final February 1995 rating decision, the veteran's claims for 
service connection for residuals of a back injury, to include 
herniated nucleus pulposis, and bilateral shin splints, are 
reopened; the appeal is granted to this extent only.  

REMAND

Having determined that the veteran's claims of entitlement to 
service connection for residuals of a back injury, to include 
herniated nucleus pulposis, and service connection for 
bilateral shin splints have been reopened, the claims must be 
considered de novo with consideration given to the additional 
evidence associated with the claims file since the February 
1995 rating decision. 

The Board also notes that the VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b).  Also see Quartuccio, supra. 

Finally, the Board observes that the veteran has contended 
that his complete service medical records have not been 
associated with the claims file.  Additional efforts to 
obtain any outstanding service medical records is required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and its implementing 
regulations.  The RO's attention is 
directed to Quartuccio, supra, pertaining 
to the amended version of 38 U.S.C.A.§ 
5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims for service connection for 
residuals of a back injury, to include 
herniated nucleus pulposis, and bilateral 
shin splints, of the impact of the 
notification requirements on his claims.  

2.  The RO should attempt to obtain the 
veteran's complete service medical 
records, and document all efforts.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

4.  Then, the RO should readjudicate the 
veteran's claims for entitlement to service 
connection for residuals of a back injury, to 
include herniated nucleus pulposis, and 
service connection for bilateral shin 
splints.  The RO must consider all additional 
evidence associated with the claims file 
since the February 1995 rating decision, 
including any recently obtained service 
medical records and the private medical 
evidence dated in May 1998, and October and 
December 2003.  If the benefits sought on 
appeal remain denied, the veteran should be 
provided with an SSOC.  An appropriate period 
of time should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



